      Case 1:21-cv-01527-GHW Document 6 Filed 03/02/21 Page 1 of 4
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT                           DATE FILED: 3/2/2021
SOUTHERN DISTRICT OF NEW YORK

 TYRELL SMALL,

                                  Plaintiff,

                      -against-                                     21-CV-1527 (GHW)

                                                                  ORDER OF SERVICE
 NEW YORK CITY DEPARTMENT OF
 EDUCATION; VALERIE PAUL,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 and the

New York State and City Human Rights Laws, alleging that his employer discriminated against

him based on his perceived sexual orientation. By order dated February 25, 2021, the Court

granted Plaintiff’s request to proceed in forma pauperis (“IFP”).

                                           DISCUSSION

A.     Claims against the New York City Department of Education

       Plaintiff’s claims against the New York City Department of Education must be dismissed

because an agency of the City of New York is not an entity that can be sued. N.Y. City Charter

ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of

any law shall be brought in the name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d

Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010)

(“[A] plaintiff is generally prohibited from suing a municipal agency.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the New York City
           Case 1:21-cv-01527-GHW Document 6 Filed 03/02/21 Page 2 of 4




Department of Education with the City of New York. See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses the City of New York may wish to assert.

B.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants City of New York and Valerie Paul

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

                                                   2
           Case 1:21-cv-01527-GHW Document 6 Filed 03/02/21 Page 3 of 4




         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         Plaintiff has consented to receive electronic service of Court filings. (ECF No. 2, at 8.)

The Clerk of Court is directed to mail an information package to Plaintiff.

         The Court dismisses Plaintiff=s claims against the New York City Department of

Education. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to add the City of

New York as a Defendant under Fed. R. Civ. P. 21.

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for the City of New York and Valerie Paul, and deliver to the U.S.

Marshals Service all documents necessary to effect service on these defendants.

SO ORDERED.

Dated:     March 2, 2021
           New York, New York
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                   3
Case 1:21-cv-01527-GHW Document 6 Filed 03/02/21 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES

   City of New York
   100 Church Street
   New York, NY 10007

   Valerie Paul
   297 Bedford Avenue
   Uniondale, NY 11553
